Case 3:17-cv-12300-BRM-TJB Document 101-1 Filed 08/14/19 Page 1 of 2 PageID: 2245




                 IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW JERSEY
                            (Trenton Vicinage)

  JOHN CURLEY,                                                C.A. No. 3:17-cv-
                                                              12300-BRM-TJB
              Plaintiff,

  vs.

  MONMOUTH COUNTY BOARD OF CHOSEN
  FREEHOLDERS, SERENA DIMASO, in her individual
  and official capacity as Monmouth County Chosen
  Freeholder, THOMAS A. ARNONE, in his individual and
  official capacity as Monmouth County Chosen Freeholder,
  GARY J. RICH, in his individual and official capacity as
  Monmouth County Chosen Freeholder, LILLIAN G.
  BURRY, in her individual and official capacity as
  Monmouth County Chosen Freeholder, PATRICK
  IMPREVEDUTO, in his individual and official capacity as
  Monmouth County Chosen Freeholder, GERRY P.
  SCHARFENBERGER, in his individual and official
  capacity as Monmouth County Chosen Freeholder,
  MICHAEL FITZGERALD, in his individual and official
  capacity as County Counsel, and TERI O’CONNOR, in her
  individual and official capacity as County Administrator,

              Defendants.

   ORDER GRANTING DEFENDANTS’ MOTION TO STAY EXECUTION ON
                THE JUDGMENT PENDING APPEAL

        THIS MATTER, being opened to the Court by Richard L. Goldstein, Esq.,

  Counsel for defendants Monmouth County Board of Chosen Freeholders, Serena

  DiMaso, Thomas A. Arnone, Gary J. Rich and Lillian G. Bury by way of Motion

  to Stay Execution on the Judgment without being required to post a supersedeas
Case 3:17-cv-12300-BRM-TJB Document 101-1 Filed 08/14/19 Page 2 of 2 PageID: 2246



  bond; and the Court having considered the papers submitted in support of, and in

  opposition to, said motion, and for good cause shown, IT IS on this

  ______________ day of ________, 2019,

        ORDERED as follows:

        1. Defendants’ Motion to Stay Execution on the Judgment without being

  required to post a supersedeas bond is hereby GRANTED;

        2. Plaintiff and his counsel are hereby STAYED from executing upon the

  judgment pending resolution of defendants’ appeals to the Court of Appeals for the

  Third Circuit; and

        3. A copy of this Order shall be served on all counsel within seven (7) days

  of the date hereof.




                                 ___________________________________
                                 Honorable Brian R. Martinotti, U.S.D.J.
